DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic et al (US 2013/0310109) in view of Huang et al (US 2017/0358838).


during a communication process, examining a signal magnitude of an antenna 370b (Fig. 3, 4, 9) of the mobile terminal and a signal magnitude of another antenna 370 of the mobile terminal and comparing the signal magnitude of the antenna with the signal magnitude of the other antenna (¶0061: In some embodiments, antenna switching may be accomplished by measuring the performance characteristics of antennas 370a and 370b (e.g., signal strength of signals transmitted and received via the antennas, power level, SINR, SNR, and the like) using the measurement circuitry 342a, 342b, and/or 342c. The performance characteristics of antennas 370a and 370b may be compared by the processor/controller 320, the RAT Module 302a, the transmit circuits 330a, the receive circuits 340a, 340b, or a combination thereof.); and
switching a communication workload to the antenna and reducing a radio frequency (RF) transmitting power of the antenna if the signal magnitude of the antenna is larger than the signal magnitude of the other antenna (¶0061: If the performance characteristics of antenna 370b are better than the performance characteristics of antenna 370a, the transmit circuit 330a and receive circuit 340a may be switched to antenna 370b. ¶0058: As such, when one or more of the antennas 370a and 370b are )
Filipovic does not specifically teach that the antenna 370b is a top antenna and the other antenna 370a is a bottom antenna.
In the same field, Huang teaches switching from the bottom antenna to the top antenna (¶0018). It would have been obvious to one having skill in the art before the invention was made to include the position of antenna switching of Huang into the mobile terminal of Filipovic in order to avoid death grip when one antenna efficiency suffers degradation due to hard grip (¶0018).

Regarding claims 2/8/12, Filipovic as modified teaches the method of claim 1, wherein the step of examining the signal magnitude of the top antenna of the mobile terminal and the signal magnitude of the bottom antenna of the mobile terminal and comparing the signal magnitude of the top antenna with the signal magnitude of the bottom antenna during the communication process comprises:
utilizing a baseband chip to real-time calculate the signal magnitude of the top antenna and the signal magnitude of the bottom antenna during the communication process; and
comparing the signal magnitude of the top antenna with the signal magnitude of the bottom antenna (¶0054: The RAT module 302a may include baseband circuitry. ¶0061: The performance characteristics of antennas 370a and 370b may be compared by the processor/controller 320, the RAT Module 302a, the transmit circuits 330a, the receive circuits 340a, 340b, or a combination thereof.)

Regarding claims 3/10/13, Filipovic as modified teaches the method of claim 1, wherein the step of examining the signal magnitude of the top antenna of the mobile terminal and the signal magnitude of the bottom antenna of the mobile terminal and comparing the signal magnitude of the top antenna with the signal magnitude of the bottom antenna during the communication process comprises:
examining a signal quality of the top antenna and a signal quality of the bottom
antenna and comparing the signal quality of the top antenna with the signal quality of the bottom antenna during the communication process (¶0061: power level, SNR).

Regarding claims 4/14, Filipovic as modified teaches the method of claim 1, wherein the step of switching the communication workload to the top antenna and reducing the radio frequency (RF) transmitting power of the top antenna if the signal magnitude of the top antenna is larger than the signal magnitude of the bottom antenna (See supra). Filipovic as modified does not teach comprising:
utilizing a double pole double throw switch to switch the communication workload to the top antenna if the signal magnitude of the top antenna is larger than the signal magnitude of the bottom antenna. However, switch 360 in Fig. 3-4 could be implemented as a double pole double throw switch if the input is two and the output is four. It would have been obvious to one having skill in the art before the invention was made to include a double pole double throw switch into the mobile device of Filipovic and Huang in order to provide greater flexibility when designing system components and/or parts.
Each transceiver 1522 receives and processes a respective symbol stream to provide one or more analog signals, and further conditions (e.g., amplifies, filters, and up converts) the analog signals to provide a modulated signal suitable for transmission over the MIMO channel.)

Regarding claims 5/15, Filipovic as modified teaches the method of claim 1, further comprising:
completing a process if the signal magnitude of the top antenna is lower than the signal magnitude of the bottom antenna after the step of examining the signal magnitude of the top antenna of the mobile terminal and the signal magnitude of the bottom antenna of the mobile terminal and comparing the signal magnitude of the top antenna with the signal magnitude of the bottom antenna during the communication process (¶0118: If the performance characteristics of the second antenna 370b are worse than a predetermined threshold compared to the original antenna 370a, or are worse than the performance characteristics of antenna 370a, the processor/controller 320 and/or the RAT Module 302a may cause the switching circuit 360 to switch the receiver circuit 340a and the transmit circuit 330a back to the first antenna 370a.)



Regarding claim 6, Filipovic as modified teaches the method of claim 1, wherein the mobile terminal is a smart phone (¶0003: LTE).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic et al in view of Huang et al as applied to claims 5, 9 and 15 above, and further in view of Leukkunen (US 2012/01900398).

Regarding claims 16-18, Filipovic as modified by Huang teaches the mobile terminal of claims 5, 9, 15, wherein the completing a process if the signal magnitude of the top antenna is lower than the signal magnitude of the bottom antenna (See supra). Filipovic as modified does not teach comprising:
using the bottom antenna operating in a maximum power to transmit RF signal if the signal magnitude of the top antenna is lower than the signal magnitude of the bottom antenna after the operation of examining the signal magnitude of the top antenna of the mobile terminal and the signal magnitude of the bottom antenna of the mobile terminal. In other words, Filipovic as modified teaches switching back to bottom the antenna 370a if the performance characteristic of the top antenna 370b is lower than the bottom antenna 370a (¶0118), but Filipovic does not teach that the bottom antenna 370a operates at a maximum transmit RF signal.

Therefore, it would have been obvious to one having skill in the art before the invention was made to include the power adjustment of Leukkunen into the mobile terminal of Filipovic and Huang so that the transmitted power is controlled to a SAR limit complying level (¶0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0127693 teaches the same invention as the present application (See entire document).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649